DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed 04/21/2022 has been entered. Claim(s) 1, 5-8, 10, 14-15 and 19-20 is/are currently amended. Claim(s) 2-4, 11-13 and 16-18 has/have been canceled. New claim(s) 21-26 has/have been added. Claim(s) 1, 5-10, 14-15 and 19-26 is/are pending.

Rejections Withdrawn
Rejections under 35 U.S.C. 101 not reproduced below has/have been withdrawn in view of the amendments to the claims. 

Claim Objections
Claim(s) 6-7, 14 and 20 is/are objected to because of the following informalities: each occurrence of "the plethysmography signal," which lacks explicit antecedent basis in the claims, should be amended for consistency with the previously recited limitations, i.e., within the scope of "the plethysmography information." The examiner notes the terms "plethysmography signal," "plethysmography information," and "plethysmogram" have been interpreted as interchangeable in view of the specification as filed. Specifically, the claims recite the system is configured for/method comprises determining an indication of pulse pressure of the subject using the received plethysmography information. Applicant discloses the plethysmography information from which this information is derived is a plethysmogram/plethysmography signal (e.g., ¶ [0059]). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 21-26 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 21-26, the limitation "determine a rise time of a plethysmography signal of a cardiac signal from a floor of the plethysmography signal to a peak of the plethysmography signal using the received plethysmography information" of claim 21 and the comparable limitations of claims 23 and 25 are indefinite. It is unclear to what "a plethysmography signal of a cardiac signal" refers. Additionally, in the following limitation "determine a time of the S2 of the cardiac cycle using the received S2 information," there is insufficient antecedent basis for the term "the cardiac cycle." To the best of the examiner's understanding, it appears the first of the above-noted limitations may contain a typographical error, meant to refer to "a plethysmography signal of a cardiac cycle."
Additionally, in claims 22, 24 and 26, the limitation "wherein T5 is the time of the S2 heart sound of the cardiac cycle with respect to the time of the peak of the plethysmography signal of the cardiac cycle" is indefinite. The phrasing "the time…with respect to the time" is confusing and/or unclear, particularly in view of Applicant's disclosure that T5 is a time interval/duration between two points (e.g., ¶ [0059]) and Applicant appears to use the word "time" for both intervals of time between points as well as individual points in time. For the purpose of this Office action, claims 22, 24 and 26 will further discussed with the understanding T5 is within the scope of the parameter as defined by the specification, e.g., within the scope of, "wherein T5 is the time (i.e., duration) between the time of the S2 heart sound of the cardiac cycle and the time of the peak of the plethysmography signal of the cardiac cycle." Amendments commensurate in scope with this understanding would overcome this rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 5-10, 14-15 and 19-26 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
The claims recite steps of determining systolic and diastolic blood pressure of the subject using the based on received information by determining indication of pulse pressure of the subject using received plethysmography information, determining an indication of mean blood pressure of the subject using the received S2 information, determining the systolic blood pressure of the subject and the diastolic blood pressure of the subject using the determined indication of pulse pressure of the subject and the determined indication of mean blood pressure of the subject, determining functions/equations for determining the above-noted blood pressures, etc. based on mathematical functions/equations. 
As drafted, these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the steps are performed by circuitry, nothing in the claims preclude the steps from practically being performed in the mind. For example, but for the circuitry language, each of the recited "determinations" encompass a user mentally or manually determining the indications from a received or observable parameter value (e.g., S2 amplitude, change in PPG, etc.). For example, plugging received or observable values into linear equations or formulas. If the BRI of claim limitations covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the "mental processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Alternatively/Additionally, the determining steps could reasonably be characterized as mathematical formulas or calculations, as the disclosed determinations involve using received data as inputs to equations or formulas for calculating systolic and diastolic blood pressure. 
This judicial exception is not integrated into a practical application. The claims recite the additional elements of circuitry for performing the abstract idea (assessment circuit), as well as circuitry for gathering (e.g., sensing and receiving) the data necessary for performing the abstract idea (signal receiver circuity and sensor circuits) and circuitry/steps for generically providing an output (i.e., a result of performing the abstract idea) to a user or process. The assessment and receiving circuity is recited at a high-level of generality, i.e., as a generic circuit(s)/microprocessor performing the generic computer functions of receiving data and performing calculations. See MPEP 2106.05(d). Therefore, these limitations amount to no more than mere instructions to apply the exception using a generic computer component(s). The sensing circuit(s) is/are likewise recited at a high level of generality, and merely perform the insignificant pre-solution activities of data gathering comparable to determining a biomarker, performing a clinical test, etc. The step of outputting the result amounts to necessary outputting (i.e., all uses of the recited judicial exception require such output). See MPEP 2106.05(g).
 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a circuit or processor to receive data and perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The sensing circuits are generically recited and perform well-understood, routine and/or conventional data gathering in the life science arts. See MPEP 2106.05(d)(II). Additionally, Applicant expressly discloses the data used in the blood pressure estimation may be acquired by existing sensors (e.g., ¶ [0036]). Providing the output is generically recited, encompasses any/all uses of the result of performing the abstract idea, as discussed above, encompassing activities that have been found by the courts to be well-understood, routine and/or conventional activities, such as transmitting data over a network, storing information in memory, etc. See MPEP 2106.05(d). In view of the above, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 9-10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0000350 A1 (previously cited, Lin) in view of US 2004/0167417 A1 (previously cited, Schulhauser) and US 2017/0367659 A1 (previously cited, Lading). 
Regarding claims 1 and 9, Lin teaches/suggests a system comprising:
a heart sound sensor configured to detect heart sound information from the subject and to determine second heart sound (S2) information using the detected heart sound information (heartbeat sensing module 10 including heart sound sensor 11; ¶ [0048]); 
a PPG sensor configured to detect PPG information from the subject (pulse wave sensor 21; ¶ [0030])
a signal receiver circuit configured to receive heart sound information of a subject and plethysmography information of the subject (Fig. 1, data collecting module 30); and 
an assessment circuit configured to determine a systolic blood pressure of the subject and to determine a diastolic blood pressure of the subject using the received heart sound information and the received plethysmography information (Fig. 1, data collecting module 30; ¶ [0032] where the data calculating module 30 calculates blood pressure based on the heartbeat signals captured by the heartbeat sensing module 10, the pulse signals captured by the pulse sensing module 20, and other parameters, where MAP is derived from the time difference between a heartbeat and a pulse, and is used to calculate the systolic and diastolic blood pressures of a user), and provide an output including at least one of the determined systolic blood pressure or the determined diastolic blood pressure to a user or process (¶ [0062] monitoring blood pressure in real time, indicating the calculated pressures is/are output to either a user or a process for monitoring).
While Lin discloses the heart sound sensor is configured to determine second heart sound (S2) information using the detected heart sound information (e.g., ¶ [0048]), Lin does not expressly teach the signal receiver circuit is configured to receive second heart sound (S2) information of the subject or the assessment circuit is configured to determine the indication of mean blood pressure of the subject using received S2 information. 
Schulhauser teaches/suggests a system comprising a heart sound sensor configured to detect heart sound information from the subject and to determine second heart sound (S2) information using the detected heart sound information (¶ [0018] acoustical sensor for detecting first and second heart sounds), and signal receiver circuit configured to receive heart sound information of a subject (¶ [0024] processor of external device or microprocessor of implanted device for receiving an analyzing heart sound data); and an assessment circuit configured to determine an indication of mean blood pressure of the subject using the received S2 information (¶ [0024] processor of external device or microprocessor of implanted device for estimating blood pressure; ¶ [0053] where mean pressure based may be estimated on the spectral analysis of the first and/or second heart sounds). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lin with the signal receiver circuit receiving second heart sound (S2) information of the subject and the assessment circuit determining an indication of mean blood pressure of the subject using the received S2 information as taught/suggested by Schulhauser in order to facilitate providing an additional indication of mean blood pressure (i.e., derived in a different manner) to increase accuracy/reliability of the blood pressure determinations without requiring additional sensor circuitry and/or as a simple substitution of one known method for calculating mean blood pressure for another to yield no more than predictable results. See MPEP 2143(I)(B). 
As noted above, Lin as modified discloses blood pressure is monitored in real-time, suggesting the calculated blood pressures are output to either a process for automated monitoring or a user for visual/manual monitoring. Alternatively/Additionally, Schulhauser more expressly discloses providing an output of providing an output including at least one of the determined systolic blood pressure or the determined diastolic blood pressure to a user (¶ [0046] display of the systolic and/or diastolic blood pressure or mean blood pressure derived from the heart sound data), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lin with the assessment circuit providing an output including at least one of the determined systolic blood pressure or the determined diastolic blood pressure to a user or process (e.g., displaying the data) as taught/suggested by Schulhauser as a simple substitution of one known means for providing data to a user for visual and/or manual monitoring of the determined blood pressure(s) for another to yield no more than predictable results. See MPEP 2143(I)(B).
Lin as modified does not teach the assessment circuit determines an indication of pulse pressure of the subject using the received plethysmography information. 
Lading teaches/suggests a system comprising: a plethysmography sensor configured to detect plethysmography information from the subject (optical/PPG sensor 123); a signal receiver circuit configured to receive plethysmography information of the subject (processor 103 configured to receive data from optical/PPG sensor 123); and an assessment circuit configured to determine systolic and diastolic blood pressures of a subject using the received plethysmography information, wherein the assessment circuit is configured to: determine an indication of pulse pressure of the subject using the received plethysmography information (¶ [0092] determining PP based on distension; Fig. 3A; etc.); determine an indication of mean blood pressure of the subject (¶ [0091); determine a systolic blood pressure of the subject as a first function of the determined mean blood pressure of the subject and the determined indication of pulse pressure of the subject and determine a diastolic blood pressure of the subject as a second function of the determined mean blood pressure of the subject and the determined indication of pulse pressure of the subject, wherein the second function is different than the first function (¶ [0093] determining SBP and DBP using MAP and PP; ¶ [0064] where equations (9) and (10), when solved/rearranged to solve for SBP and DBP are different).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lin with the assessment circuit determining an indication of pulse pressure of the subject using the received plethysmography information; determining a systolic blood pressure of the subject as a first function of the determined mean blood pressure of the subject and the determined indication of pulse pressure of the subject and determining a diastolic blood pressure of the subject as a second function of the determined mean blood pressure of the subject and the determined indication of pulse pressure of the subject, wherein the second function is different than the first function as taught/suggested by Lading in order to facilitate providing an additional indication of systolic and diastolic blood pressure (i.e., derived in a different manner) to increase accuracy/reliability of the blood pressure determinations without requiring additional sensor circuitry and/or as a simple substitution of one known method for deriving SBP and DBP from MAP for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claims 10 and 15, Lin teaches/suggests at least one non-transitory machine-readable medium comprising instructions that, when performed by a medical device, cause the medical device to perform operations or a method, the operations/method comprising:
receiving heart sound information of a subject and plethysmography information of the subject using a signal receiver circuit (Fig. 1, data collecting module 30); 
determining, using an assessment circuit, a systolic blood pressure of the subject and a diastolic blood pressure of the subject using the received heart sound information and the received plethysmography information (Fig. 1, data collecting module 30; ¶ [0032] where the data calculating module 30 calculates blood pressure based on the heartbeat signals captured by the heartbeat sensing module 10, the pulse signals captured by the pulse sensing module 20, and other parameters, where MAP is derived from the time difference between a heartbeat and a pulse, and is used to calculate the systolic and diastolic blood pressures of a user); and
provide, using the assessment circuit, an output including at least one of the determined systolic blood pressure or the determined diastolic blood pressure to a user or process (¶ [0062] monitoring blood pressure in real time, indicating the calculated pressures is/are output to either a user or a process for monitoring).
While Lin discloses the heart sound information is received from a heart sound sensor configured to determine second heart sound (S2) information (¶ [0048]), Lin does not expressly teach the operations/method comprise(s) receiving second heart sound (S2) information of a subject, or determining, by the assessment circuit, the indication of mean blood pressure of the subject using received S2 information. 
Schulhauser teaches/suggests a system comprising a heart sound sensor configured to detect heart sound information from the subject and to determine second heart sound (S2) information using the detected heart sound information (¶ [0018] acoustical sensor for detecting first and second heart sounds), and signal receiver circuit configured to receive heart sound information of a subject (¶ [0024] processor of external device or microprocessor of implanted device for receiving an analyzing heart sound data); and an assessment circuit configured to determine an indication of mean blood pressure of the subject using the received S2 information (¶ [0024] processor of external device or microprocessor of implanted device for estimating blood pressure; ¶ [0053] where mean pressure based may be estimated on the spectral analysis of the first and/or second heart sounds). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medium/method of Lin with receiving second heart sound (S2) information of the subject and the assessment circuit determining an indication of mean blood pressure of the subject using the received S2 information as taught/suggested by Schulhauser in order to facilitate providing an additional indication of mean blood pressure (i.e., derived in a different manner) to increase accuracy/reliability of the blood pressure determinations without requiring additional sensor circuitry and/or as a simple substitution of one known method for calculating mean blood pressure for another to yield no more than predictable results. See MPEP 2143(I)(B). 
As noted above, Lin as modified discloses blood pressure is monitored in real-time, suggesting the calculated blood pressures are output to either a process for automated monitoring or a user for visual/manual monitoring. Alternatively/Additionally, Schulhauser more expressly discloses providing an output of providing an output including at least one of the determined systolic blood pressure or the determined diastolic blood pressure to a user (¶ [0046] display of the systolic and/or diastolic blood pressure or mean blood pressure derived from the heart sound data), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medium/method of Lin with the assessment circuit providing an output including at least one of the determined systolic blood pressure or the determined diastolic blood pressure to a user or process (e.g., displaying the data) as taught and/or suggested by Schulhauser as a simple substitution of one known means for providing data to a user for visual and/or manual monitoring of the determined blood pressure(s) for another to yield no more than predictable results. See MPEP 2143(I)(B).
Lin as modified does not teach the assessment circuit determines an indication of pulse pressure of the subject using the received plethysmography information. 
Lading teaches/suggests a system comprising: a plethysmography sensor configured to detect plethysmography information from the subject (optical/PPG sensor 123); a signal receiver circuit configured to receive plethysmography information of the subject (processor 103 configured to receive data from optical/PPG sensor 123); and an assessment circuit configured to determine systolic and diastolic blood pressures of a subject using the received plethysmography information, wherein the assessment circuit is configured to: determine an indication of pulse pressure of the subject using the received plethysmography information (¶ [0092] determining PP based on distension; Fig. 3A; etc.); determine an indication of mean blood pressure of the subject (¶ [0091]); determine a systolic blood pressure of the subject as a first function of the determined mean blood pressure of the subject and the determined indication of pulse pressure of the subject and determine a diastolic blood pressure of the subject as a second function of the determined mean blood pressure of the subject and the determined indication of pulse pressure of the subject, wherein the second function is different than the first function (¶ [0093] determining SBP and DBP using MAP and PP; ¶ [0064] where equations (9) and (10), when solved/rearranged to solve for SBP and DBP are different).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medium/method of Lin with the assessment circuit determining an indication of pulse pressure of the subject using the received plethysmography information; determining a systolic blood pressure of the subject as a first function of the determined mean blood pressure of the subject and the determined indication of pulse pressure of the subject and determining a diastolic blood pressure of the subject as a second function of the determined mean blood pressure of the subject and the determined indication of pulse pressure of the subject, wherein the second function is different than the first function as taught/suggested by Lading in order to facilitate providing an additional indication of systolic and diastolic blood pressure (i.e., derived in a different manner) to increase accuracy/reliability of the blood pressure determinations without requiring additional sensor circuitry and/or as a simple substitution of one known method for deriving SBP and DBP from MAP for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Schulhauser and Lading as applied to claim(s) 1 and 17 above; or alternatively, over Lin in view of Schulhauser and Lading as applied to claim(s) 1 and 17 above, and further in view of US 2018/0020991 A1 (Aung).
Regarding claims 5 and 19, Lin as modified teaches/suggests the limitations of claims 1 and 17 above. Lin as modified further teaches/suggests the assessment circuit determines the systolic blood pressure as an increase to the mean blood pressure by a first ratio of the determined indication of pulse pressure of the subject, and determines the diastolic blood pressure as a decrease from the mean blood pressure by a second ratio of the determined indication of pulse pressure of the subject (¶ [0064] where equations (9) and (10), when solved/rearranged to solve for SBP and DBP are different, and satisfy the above-noted limitations, comparable to Applicant's disclosure, ¶¶ [0047]-[0052]). Alternatively/Additionally, these equations rearranged to solve for SBP and DBP are more explicitly disclosed by Aung, wherein SBP is determined as an increase to the mean blood pressure by a first ratio of pulse pressure, and DBP is determined as a decrease from the mean blood pressure by a second ratio of the pulse pressure (¶ [0071]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of Lin with the assessment circuit determining the systolic blood pressure as an increase to the mean blood pressure by a first ratio of the determined indication of pulse pressure of the subject, and determining the diastolic blood pressure as a decrease from the mean blood pressure by a second ratio of the determined indication of pulse pressure of the subject as taught/suggested by Aung as a simple substitution of known equations relating SBP/DBP and MAP/PP for another to yield no more than predictable results. See MPEP 2143(I)(B). 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Schulhauser and Lading as applied to claim(s) 2 above, and further in view of Bombardini et al. ("Arterial Pressure Changes Monitoring with a New Precordial Noninvasive Sensor," previously cited, hereinafter Bombardini).
Regarding claim 8, Lin as modified teaches/suggests the limitations of claim 2, as, discussed above, but does not expressly teach the second heart sound (S2) information includes at least one of a second heart sound (S2) amplitude, energy, or time. 
Bombardini discloses S2 amplitude correlates closely with mean blood pressure (Abstract, pg. 5, Discussion, etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Lin with the S2 information includes at least S2 amplitude as taught and/or suggested by Bombardini in order to utilize an S2 feature that correlates closely with mean blood pressure, thereby increasing the accuracy/reliability of the indication of mean blood pressure. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
With respect to rejections under 35 U.S.C. 101, Applicant submits the newly added "provide an output" limitation is "a practical application of such determinations" (Remarks, pgs. 8-9). The examiner respectfully disagrees. The above-noted limitation amounts to necessary outputting, encompassing all uses of the recited judicial exception. This limitation encompasses merely displaying the calculated pressure(s) to a user, providing the calculating pressure(s) for use in some/any other process, etc. Accordingly, this limitation represents extrasolution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance the step of printing a menu that was generated through an abstract process in Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241-42 (Fed. Cir. 2016) and the mere generic presentation of collected and analyzed data in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016).
With respect to the prior art rejections, Applicant submits, "Narasimhan and Lin each fail to disclose the elements currently required by claims 1, 10, and 15" (Remarks, pg. 9). The pending claim limitations, which appear comparable to those previously presented in claims 4, 13 and 18, are taught/suggested by a combination of three references, Lin, Schulhauser and Lading, as noted in the rejections of record above. While Applicant acknowledges the prior rejections of the above-noted claims (Remarks, pg. 10), Applicant does not specifically point out how the language of the claims patentably distinguishes them from the cited references. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: US 2010/0069764 A1 (Kang) discloses calculating SBP and DBP from a calculated MAP and a calculated PP. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791